     Case 2:19-cv-01667-GMN-VCF Document 381 Filed 04/06/21 Page 1 of 3



 1   E. LEIF REID, Nevada Bar No. 5750                   JOSEPH M. ALIOTO, PRO HAC VICE
     KRISTEN L. MARTINI, Nevada Bar No. 11272            ALIOTO LAW FIRM
 2   MARLA J. HUDGENS, Nevada Bar No. 11098              One Sansome Street, 35th Floor
     NICOLE SCOTT, Nevada Bar No. 13757                  San Francisco, California 94104
 3   LEWIS ROCA ROTHGERBER CHRISTIE LLP                  Tel: 415.434.8900
     One East Liberty Street, Suite 300                  Fax: 415.434.9200
 4   Reno, Nevada 89501-2128                             Email: jmalioto@aliotolaw.com
     Tel: 775.823.2900
 5   Fax: 775.823.2929
     Email: lreid@lrrc.com
 6           kmartini@lrrc.com
             mhudgens@lrrc.com
 7           nscott@lrrc.com
 8
     JAMES J. PISANELLI, Nevada Bar No. 4027
 9   TODD L. BICE, Nevada Bar No. 4534
     JORDAN T. SMITH, Nevada Bar No. 12097
10   PISANELLI BICE PLLC
     400 South 7th Street, Suite 300
11   Las Vegas, Nevada 89101
     Telephone: 702.214.2100
12   Email: JJP@pisanellibice.com
            TLB@pisanellibice.com
13          JTS@pisanellibice.com
     Attorneys for Plaintiff/Counterclaim Defendants
14
                                 UNITED STATES DISTRICT COURT
15
                                        DISTRICT OF NEVADA
16
     LAS VEGAS SUN, INC., a Nevada corporation,        CASE NO. 2:19-CV-01667-GMN-BNW
17                       Plaintiff,
             v.                                        STIPULATION AND ORDER
18   SHELDON ADELSON, an individual and as the         REGARDING (1) COUNTERCLAIM
     alter ego of News+Media Capital Group LLC         DEFENDANTS’ REPLY IN SUPPORT OF
19   and as the alter ego of Las Vegas Review          MOTION TO DISMISS [ECF NO. 364]
     Journal, Inc.; PATRICK DUMONT, an                 AND (2) COUNTERCLAIMANT’S
20   individual; NEWS+MEDIA CAPITAL GROUP              MOTION FOR LEAVE TO EXCEED
     LLC, a Delaware limited liability company; LAS    PAGE LIMIT FOR OPPOSITION TO
21   VEGAS REVIEW-JOURNAL, INC., a Delaware            COUNTERCLAIM DEFENDANTS’
     corporation; and DOES, I-X, inclusive,            MOTION TO DISMISS
22                       Defendants.                   COUNTERCLAIMS [ECF NO. 372]
                                                       [FIRST REQUEST]
23

24

25

26

27
28
                                                   -1-
     Case 2:19-cv-01667-GMN-VCF Document 381 Filed 04/06/21 Page 2 of 3



     LAS VEGAS REVIEW-JOURNAL, INC., a
 1   Delaware corporation,
                      Counterclaimant,
 2         v.
 3   LAS VEGAS SUN, INC. a Nevada corporation;
     BRIAN GREENSPUN, an individual and as the
 4   alter ego of Las Vegas Sun, Inc.,; GREENSPUN
     MEDIA GROUP, LLC, a Nevada limited liability
 5   company, as the alter ego of Las Vegas Sun, Inc.
 6                       Counterclaim Defendants.
 7

 8            Plaintiff/Counterclaim-Defendant Las Vegas Sun, Inc. (“Sun”) and Counterclaim

 9   Defendants BRIAN GREENSPUN, and GREENSPUN MEDIA GROUP, LLC (together

10   collectively referred to herein as “Counterclaim Defendants”), by and through their counsel LEWIS

11   ROCA ROTHGERBER CHRISTIE, LLP, PISANELLI BICE PLLC, and THE ALIOTO LAW

12   FIRM, and Defendant/Counterclaimant LAS VEGAS REVIEW-JOURNAL, INC., by and through

13   its counsel of record, KEMP JONES, LLP, and JENNER & BLOCK, LLP, hereby stipulate and

14   agree as follows:

15            1.    On January 4, 2021, Defendants filed their Answer and Defenses to the Sun’s

16   Complaint and Counterclaimant Las Vegas Review Journal, Inc. filed Counterclaims.

17   (ECF No. 296.)

18            2.    On March 2, 2021, Counterclaim Defendants filed their Motion to Dismiss

19   Counterclaims. (ECF No. 364.)

20            3.    On March 30, 2021, Counterclaimant filed its Opposition to Counterclaim

21   Defendants’ Motion to Dismiss. (ECF No. 373.) The opposition totaled 29 pages. (Id.) Accordingly,

22   Counterclaimant filed a Motion for Leave to Exceed Page Limit by five pages. (ECF No. 372.)

23            4.    Counterclaim Defendants’ Reply in Support of its Motion to Dismiss Counterclaims

24   is currently due April 6, 2021.

25            5.    The parties have agreed that Counterclaim Defendants may have an additional two

26   weeks to file their Reply in Support of Motion to Dismiss. The new agreed-upon deadline for

27   Counterclaim Defendants’ Reply is April 20, 2021.

28
                                                    -2-
     113311662.2
     Case 2:19-cv-01667-GMN-VCF Document 381 Filed 04/06/21 Page 3 of 3




 1            6.     The parties have also agreed that Counterclaim Defendants’ Reply in Support of
 2   Motion to Dismiss may exceed the page limits by an additional five pages only (17 total).
 3            7.     The parties have further agreed that Counterclaim Defendants will not oppose
 4   Counterclaimant’s Motion for Leave to Exceed Page Limit for Opposition to Counterclaim
 5   Defendants’ Motion to Dismiss Counterclaims. (ECF No. 372.)
 6            8.     This is the first request for the issues presented in this stipulation.
 7   DATED this 5th day of April, 2021.                    DATED this 5th day of April, 2021.
 8   PISANELLI BICE PLLC                                   KEMP JONES LLP
 9
     By:      /s/ Jordan T. Smith                          By:     /s/ Mona Kaveh
10            James J. Pisanelli, Esq., #4027                      J. Randall Jones, Esq., #1927
              Todd L. Bice, Esq., #4534                            Michael J. Gayan, Esq., #11135
11            Jordan T. Smith, Esq., #12097                        Mona Kaveh, Esq., #11825
              400 South 7th Street, Suite 300                      3800 Howard Hughes Parkway
12            Las Vegas, Nevada 89101                              17th Floor
                                                                   Las Vegas, Nevada 89169
13            E. Leif Reid, Esq., #5750
              Kristen L. Martini, Esq., #11272                     Richard L. Stone, Esq., pro hac vice
14            Marla J. Hudgens, Esq., #11098                       Amy M. Gallegos, Esq., pro hac vice
              Nicole Scott, Esq., #13757                           David R. Singer, Esq., pro hac vice
15            LEWIS ROCA ROTHGERBER                                JENNER & BLOCK LLP
               CHRISTIE LLP                                        633 West 5th Street, Suite 3600
16            One East Liberty Street, Suite 300                   Los Angeles, California 90071
              Reno, Nevada 89501-2128
17                                                         Attorneys for Defendants/Counterclaimant
              Joseph M. Alioto, pro hac vice
18            ALIOTO LAW FIRM
              One Sansome Street, 35th Floor
19            San Francisco, California 94104
20   Attorneys for Plaintiff/Counterclaim
     Defendants
21

22                                                         IT IS SO ORDERED.

23                                                                     6 day of April, 2021
                                                           Dated this ____

24

25
                                                           ___________________________
26                                                         Gloria M. Navarro, District Judge
                                                           UNITED STATES DISTRICT COURT
27
28
                                                       -3-
     113311662.2
